Citation Nr: 1124159	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved pension benefits in the amount of $10,774.14, to include whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to October 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a determination dated in September 2009 by the Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Philadelphia, PA, which terminated the Veteran's VA disability compensation benefit payments based on his status as a fugitive felon.  The Veterans' benefits were terminated effective December [redacted], 2001.  He was notified in September 2009 that the overpayment indebtedness was $10,774.14.  

On his December 2009 Form 9, the Veteran requested a hearing before the Board.  A hearing was scheduled in September 2010 but the Veteran failed, without explanation, to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the limited record, it is clear that the Veteran's claims file is incomplete.  A December 2009 statement of the case listed a summary of evidence and adjudicative action in which several mentioned items were missing from the claims file, including: a letter, dated December 8, 2008, notifying the Veteran of VA's proposal to terminate VA Disability Pension benefits as of December [redacted], 2001; evidence received by the Pension Maintenance Center on December 16, 2008 revealing that the Veteran's warrant was cleared as of January [redacted], 2008; VA Form 119 (Report of Contact), dated May 29, 2009, showing that VA contacted the Miami Police Department and verified that the Veteran's warrant was issued for a felony offense; an award action, dated September 1, 2009, terminating the Veteran's pension from December [redacted], 2001 through January 7, 2008; a letter, dated September 2, 2009, notifying the Veteran of the award action and that the termination resulted in an overpayment of benefits, and a letter from the Debt Management Center, dated September 18, 2009, notifying the Veteran of the debt amount and waiver rights.  Before the Board can address the merits of the Veteran's claim, this evidence must be associated with the claims file.  

It appears that a warrant for the Veteran's arrest for violation of probation was issued on December [redacted], 1975.  The overpayment at issue in this case stems from a December 8, 2008 proposal by VA (not currently of record) to terminate the Veteran's VA benefits effective December [redacted], 2001, pursuant to Section 505 of Public Law 107-103, which prohibits the payment of VA benefits to fugitive felons.  38 U.S.C. § 5313B(b)(1)(B) (West 2002).

The Veteran's statements following notification of the overpayment indicate that he contested the validity of the debt.  He contended that the creation of an overpayment was through no fault of his own.  He was not aware of the warrant and when he became aware of it, he immediately contacted the Miami-Dade Police Department of Miami in which the warrant was quashed.  He indicated that a warrant should not have been issued.  

The question of the validity of the debt has not been adjudicated by an agency of original jurisdiction, and it could be prejudicial for the Board to consider this question in the first instance.  The Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board must defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

Additional development is necessary in order to determine whether the Veteran is a fugitive felon.  The record is not entirely clear as to whether the Veteran was in fact a "fugitive felon" for purposes of termination of VA disability compensation benefits.  The Veteran contends that he was unable to find work and provide for his daughter and was homeless while he lived in Miami, Florida.  With a couple of months left of his probation, he was given permission to move to Charleston, South Carolina to live with his father and to find work.  When he moved, a probation officer in South Carolina completed the necessary paperwork and he never heard from the Board of Probation and Parole (BOPP) again. He claims that he reported to the probation officers in Miami and South Carolina as was required.  He believes that the BOPP in South Carolina did not communicated with the BOPP in Florida and he was not aware that a warrant had been issued for his arrest.  He even returned to Miami over the years for work and obtained a security clearance for work in Charleston, South Carolina with no indication of an outstanding warrant.  He reports that when he learned of the warrant, he immediately contacted the Metro-Dade Police Department of Miami and the warrant was quashed.  See September 2009 statements, November 2009 Notice of Disagreement, and January 2010 Form 9.  

The Court has recently held that to be found a fugitive felon on the basis of violating a condition of probation under 38 U.S.C.A. § 5313B(b)(1)(B) (West 2010) an adjudication of guilt is not required, nor is actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  Montford v. Shinseki, No. 09-1759 (U.S. Vet. App. Jun. 21, 2011).  Regardless of the impact of Montford on whether the Veteran can be considered a fugitive felon, his knowledge and whether he was convicted could have an impact on the equities of the application for waiver of indebtedness, and the validity of the debt must still be adjudicated.

The record is not clear as to whether the Veteran truly violated a condition of probation or parole as there is evidence that it was the South Carolina probation officer who failed to submit the required paper work.  Additionally, the record, as it stands now, is not clear as to whether the probation or parole was imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2010).  In order to fairly address the merits of this claim, development to ascertain the full circumstances of the issuance of the "felony" warrant against the Veteran is necessary.  

Furthermore, the SOC reported that the warrant was cleared, on January [redacted], 2008, which is almost a year prior to the Veteran receiving notice proposing to terminate his benefits as of December [redacted], 2001.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the following reported evidence: a letter, dated December 8, 2008, notifying the Veteran of VA's proposal to terminate VA Disability Pension benefits as of December [redacted], 2001; evidence received by the Pension Maintenance Center on December 16, 2008 revealing that the Veteran's warrant was cleared as of January 8, 2008; VA Form 119 (Report of Contact), dated May 29, 2009, showing that VA contacted the Miami Police Department and verified that the Veteran's warrant was issued for a felony offense; an award action, dated September 1, 2009, terminating the Veteran's pension from December [redacted], 2001 through January 7, 2008; a letter, dated September 2, 2009, notifying the Veteran of the award action and that the termination resulted in an overpayment of benefits, and a letter from the Debt Management Center, dated September 18, 2009, notifying the Veteran of the debt amount and waiver rights.  

2.  Take the necessary steps to obtain available records pertaining to the warrant issued against the Veteran on December [redacted], 1975.

3.  After the above development has been completed, the AOJ should adjudicate the issue of whether the Veteran was a fugitive felon under 38 U.S.C.A. § 5313B and 38 C.F.R. § 3.665(n)(2) and whether the VA compensation benefits were properly terminated and the overpayment indebtedness was valid.  If the AOJ determines that the debt was properly created, and that there was no fraud, misrepresentation, or bad faith, then consider whether recovery of the debt, or any portion thereof, may be waived, considering the standard of equity and good conscience, including a balancing of faults.
 
A written record of the decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file, separate and apart from a supplemental statement of the case (SSOC).

4.  If the benefit sought is not fully granted, the Committee' determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC separately and afforded the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


